Citation Nr: 1102848	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a certificate of eligibility for specially adapted 
housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to August 
1946.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The preponderance of the evidence of record shows that the 
Veteran's service-connected disabilities have a combined effect 
on his lower extremities so as to effectively preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring specially 
adapted housing are met.  38 U.S.C.A. §§ 2101(a), 5107 (West 
2002); 38 C.F.R. § 3.809(d) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for 
entitlement to a certificate of eligibility for specially adapted 
housing as the Board is taking action favorable to the Veteran by 
granting the benefit sought.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) the 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (B) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (C) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(D) the loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.  The term 
"preclude locomotion" means the necessity for regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

Service connection is in effect for ankylosis of the right hip in 
adduction, with shortening of the femur, evaluated as 90 percent 
disabling; posttraumatic stress disorder, evaluated as 30 percent 
disabling; limitation of flexion, right knee, evaluated as 20 
percent disabling; limitation of motion of the left knee, with 
degenerative changes, evaluated as 20 percent disabling; left 
lumbar scoliosis, with degenerative changes, evaluated as 20 
percent disabling; ostiomyelitis, chronic, right hip, evaluated 
as 10 percent disabling; and shell fragment wound residuals, 
scars, face, right eye, and bridge of nose, evaluated as 10 
percent disabling.  The Veteran's service-connected disorders 
have a combined evaluation for compensation of 100 percent, which 
has been in effect since August 9, 1982.

A February 2005 VA equipment evaluation report stated that the 
Veteran was moving into a new home and required a ramp and an 
elevated toilet seat.

A March 2005 VA outpatient medical report stated that the Veteran 
was moving into a home with five steps to enter.  He had 
difficulty walking with axillary crutches and negotiating stairs.  
The Veteran also had difficulty getting in and out of a bath tub 
due to right hip weakness and a fused knee.  The VA physician 
stated that the Veteran needed a ramp to get in and out of his 
house, a shower instead of a bath tub, a raised toilet seat, and 
rubber tips for two straight canes.

An October 2005 VA equipment evaluation report stated that the 
Veteran had difficulty maintaining his balance when standing at 
the sink.  His balance was improved with standard crutches versus 
his forearm crutches.  Standard crutches were issues to the 
Veteran.

An August 2007 VA outpatient medical report stated that the 
Veteran's arthritis limited his movements in both legs and the 
Veteran requested help with transportation and an electric 
wheelchair.  After physical examination, the assessment stated 
that the Veteran had functional paraplegia.  Transportation 
assistance was requested for the Veteran.

In a February 2008 VA equipment evaluation report, the Veteran 
reported difficulty ambulating without prosthesis on crutches.  
The Veteran was evaluated for a walker and demonstrated an 
adequate gait.  A walker was then issued to the Veteran.

An April 2008 VA mobility and positioning clinic stated that the 
Veteran presented for a motorized wheelchair due to impaired 
mobility.  A VA consultation and procedure report dated the same 
day stated that the Veteran was referred for a powered 
wheelchair.  The Veteran lived in a trailer with five steps at 
the entrance and a steep ramp.  He received assistance with 
transportation and lived by himself.  On physical examination, 
the Veteran required minimal assistance to transfer to a powered 
wheelchair.  His right knee was fused in extension and he had 
minimal movement in his right hip.  The physician ordered a 
motorized wheelchair with various attachments and a home 
wheelchair lift or a modified ramp at his trailer.

In a June 2009 appeal to the Board, the Veteran stated that he 
was confined to a wheelchair.

The focus of a claim for assistance in acquiring specially 
adapted housing is on the Veteran's ability to ambulate or 
otherwise move from location to location, whether he requires 
assistance with same, and the degree to which that assistance is 
required.  In this case, the evidence of record reflects that the 
Veteran would be unable to ambulate or otherwise move from 
location to location without the use of assistive devices.  The 
medical evidence of record shows that the Veteran sustained a 
combat injury to the right hip which resulted in physical 
impairment so severe as to cause near total ankylosis of the 
right leg.  The Veteran also has service-connected disabilities 
of the left leg and back which further contribute to his 
limitations in movement.  These limitations were felt to be 
sufficiently severe for a VA physician to characterize them as 
resulting in "functional paraplegia" in August 2007.  The 
medical evidence of record shows that the Veteran has used two 
canes to walk since at least March 2005, a walker since at least 
February 2008, and a powered wheelchair since April 2008.  These 
devices were felt to be necessary for the Veteran's locomotion 
and were issued by VA physicians.

Based on the above, the preponderance of the evidence of record 
shows that the Veteran's service-connected disabilities have a 
combined effect on his lower extremities so as to effectively 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair.  The evidence reflects that the nature of the 
Veteran's service-connected musculoskeletal disabilities create a 
severe impairment of mobility, consistent with the assigned 
evaluations, and preclude the Veteran's ability to use his lower 
extremities for self-propulsion without the assistance of an 
ambulatory device.  While the Veteran has been found to be 
capable of transferring himself to a wheelchair and to have an 
adequate gait with a walker, this level of mobility is not 
analogous to the ability to move about without the aid of an 
ambulatory device.  Thus, entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) has been shown.


ORDER

Entitlement to a certificate of eligibility for specially adapted 
housing is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


